     Case 2:18-cv-01132-MCE-CKD Document 46 Filed 04/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOHNELL JACKSON,                                     No. 2:18-cv-1132 MCE CKD P
12                       Plaintiff,
13           v.                                           ORDER
14   JALAL SOLTANIAN ZADEH,
15                       Defendant.
16

17           Plaintiff, a California prisoner housed temporarily in the Los Angeles County Jail, seeks

18   an order directing L.A. County Jail officials to provide plaintiff with “access to courts.” Plaintiff

19   does not provide specifics as to what precisely he wants the court to order. In any case,

20   considering plaintiff’s housing is temporary, the current COVID-19 emergency, and considering

21   the only action plaintiff is required to take at this point is the drafting of his pretrial statement, the

22   court will grant plaintiff an extension of time within which to file his pretrial statement. If

23   plaintiff remains at the L.A. County Jail for an inordinate amount of time, and actions by jail

24   officials obstruct plaintiff’s efforts to complete his pretrial statement, plaintiff is free to seek

25   assistance from the court. In such a request, plaintiff must demonstrate the need for court

26   intervention and indicate what exactly he wants the court to do.

27   /////

28   /////
     Case 2:18-cv-01132-MCE-CKD Document 46 Filed 04/23/20 Page 2 of 2

 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The motion filed by plaintiff on April 15, 2020 is granted in that plaintiff shall file his

 3   pretrial statement on or before July 1, 2020. Failure to file a pretrial statement by that date will

 4   result in a recommendation that this action be dismissed.

 5           2. Defendant shall file his pretrial statement by August 1, 2020.

 6   Dated: April 23, 2020
                                                       _____________________________________
 7
                                                       CAROLYN K. DELANEY
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9

10

11   1
     jack1132.ext
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
